Case 2:18-bk-54996     Doc 13    Filed 10/05/18 Entered 10/05/18 12:33:23             Desc Main
                                 Document     Page 1 of 1



                    IN THE UNITED STATES BANKRUTPCY COURT
                           SOUTHERN DISTRICT OF OHIO

   IN RE: Marina B Ter-Saakova                 :

                                               :      Case no. 18bk-54996

                                               :      Judge Preston

                                               :      Chapter Seven

                                       . . . . . . . .

                                SUGGESTION OF DEATH

          Now comes the Robert L Caplan, attorney for the Debtor Marina B Ter-Saakova

   and hereby notifies the court that the debtor passed away on September 27, 2018.



   /s/ Robert L. Caplan
   Robert L. Caplan (0062794)
   Attorney for Debtor
   90 North Nelson Road
   Columbus Ohio 43219
   Ph (614) 252-2026
   Fax (614-252-5593
   Robert@Caplanlawoffice.com
